Citation Nr: 1016172	
Decision Date: 05/03/10    Archive Date: 05/13/10	

DOCKET NO.  07-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to March 1973.  
This included time in Vietnam with the Marines.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
VARO in Phoenix, Arizona, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  The evidence of record reveals a number of psychiatric 
diagnoses, including PTSD.

2.  The Veteran is shown as likely as not to have PTSD due to 
his experiences in Vietnam with the Marines.


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

In light of the allowance of the claim, compliance with the 
Veterans Claim Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) need not be discussed.  The Board 
notes that there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.




Pertinent Legal Criteria.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(b); a link, established by medical 
evidence, between current symptoms and inservice stressors; 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Even if the 
Veteran fails to demonstrate any one element, denial of 
service connection will result.

Factual Background and Analysis.

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or in his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The available personnel records show that the Veteran 
participated in operations with the 1st Marine Air Wing, 
Fleet Marine Force, in Vietnam in 1972 and 1973.  His primary 
duty assignment in Vietnam was as an engineer equipment 
mechanic.

A review of the service treatment records discloses that in 
January 1973 he was seen at a service department dispensary 
at Bien Hoa Air Base for what was reported as evaluation of a 
1-inch laceration of the right forearm.  Sutures were 
applied. A  few days later the dressing was changed and an 
ointment was applied.  A couple of days later in January 1973 
the stitching was removed and the wound was cleansed and 
dressed.  There is no elaboration as to how the laceration 
was sustained.  The remainder of the service treatment 
records is without reference to the laceration or to any 
abnormality involving the Veteran's psychiatric status.

The Veteran claims that he has PTSD stemming from his 
experiences in Vietnam.  He refers to the nature of his 
duties as a perimeter guard and a guard around an ammunition 
dump.  He states he also loaded body bags.  He claims that 
the ammunition dumps at Bien Hoa Air Base sustained daily 
mortar and rocket attacks.

Attempts at corroborating his recollections of experiences in 
Vietnam have not been successful.  Accordingly, the Board 
must rely on the evidence that is of record.  That evidence 
includes service personnel records indicating the Veteran was 
a participant in operations with the 1st Marine Air Wing in 
Vietnam in 1972 and 1973.  The Veteran has reported 
involvement in combat operations.  The Board sees no reason 
to disagree with this assertion, particularly in light of the 
notation of the Veteran's participation in operations, albeit 
not specific in nature, in Vietnam.

The record reveals varying psychiatric diagnoses, but the 
principal psychiatric diagnosis is PTSD.  The Veteran has 
been seen at various times in the past several years for 
psychiatric treatment purposes and a number of health care 
personnel have given him a diagnosis of PTSD.  After a review 
of the record, the Board finds that service connection for 
PTSD is reasonably warranted.  The Board concludes that the 
Veteran's personnel records are sufficient to verify his 
participation in combat operations while serving with the 
Marine Corps in Vietnam in 1972 and 1973.  The Board finds 
that the Veteran's experiences in Vietnam led to his 
diagnosis of PTSD in the past few years.  As such, the Board 
finds that the claim should be granted.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


